                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MICHAEL CAMAJ,

      Plaintiff,                                         Case No. 19-cv-10179
                                                         Hon. Matthew F. Leitman
v.

MAKOWER ABBATE GUERRA
WEGGNER VOLLMER PLLC,

     Defendant.
__________________________________________________________________/

ORDER GRANTING PLAINTIFF LEAVE TO AMEND HIS COMPLAINT

      On January 17, 2019, Plaintiff Michael Camaj filed this action against

Defendant Makower Abbate Guerra Weggner Vollmer, PLLC (“Makower Abbate”).

(See Compl., ECF #1; First Am. Compl., ECF #7.) Camaj alleges, among other

things, that Makower Abbate violated the Fair Debt Collection Practices Act, 15

U.S.C. § 1692 et seq. (the “FDCPA”) when Makower Abbate sought to collect a

debt owed by Camaj. (See First Am. Compl. at ¶¶ 5-14, ECF #7 at Pg. ID 36.)

      On March 28, 2019, Makower Abbate moved to dismiss the First Amended

Complaint pursuant to Federal Rule of Civil Procedure 12(b)(1) and (b)(6). (See

Mot., ECF #13.) In the motion, Makower Abbate argues that Camaj does not allege

that he “suffer[ed] an actual injury under the FDCPA” and therefore “this Court []

lacks subject[-]matter jurisdiction over [this] case.” (Id. at Pg. ID 1-2.) Makower



                                        1
Abbate further argues that the First Amended Complaint does not plead sufficiently

detailed or specific factual allegations and is, therefore, defective for failing to state

a plausible claim under the Supreme Court’s decisions in Ashcroft v. Iqbal, 556 U.S.

662 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). (See id. at Pg. ID

62-68.)

      Without expressing any view regarding the merits of the motion to dismiss,

the Court will grant Camaj the opportunity to file a Second Amended Complaint in

order to remedy the purported (1) subject-matter jurisdiction defect and (2) other

pleading defects in the First Amended Complaint. The Court does not anticipate

allowing Camaj a second opportunity to amend to add factual allegations that he

could include in his Second Amended Complaint. Simply put, this is Camaj’s

opportunity to allege any and all additional facts, known to him, that may cure the

alleged (1) subject-matter jurisdiction defect and (2) other pleading deficiencies in

the First Amended Complaint.

      By April 11, 2019, Camaj shall notify the Court and Makower Abbate in

writing whether he will amend his First Amended Complaint or respond to the

motion to dismiss. If he provides notice that he will be filing a Second Amended

Complaint, he shall file that amended pleading by no later than April 25, 2019, and

Makower Abbate shall answer or otherwise respond to it by no later than May 23,

2019. Upon the filing of a Second Amended Complaint, the Court will terminate



                                            2
without prejudice Makower Abbate’s currently-pending motion to dismiss as moot.

If Camaj provides notice that he will not be filing a Second Amended Complaint, he

shall file her response to Makower Abbate’s motion to dismiss by no later than April

18, 2019. Makower Abbate may thereafter file a reply brief by no later than April

25, 2019.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: March 28, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 28, 2019, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                         3
